EXHIBIT 10.02

 

Description of Annual Incentive Bonus Plan for Fiscal 2012

 

On May 16, 2011, the Board approved the Company’s annual incentive bonus plan
for fiscal 2012.  The plan provides its executive officers with the opportunity
to earn cash bonuses based upon the achievement of pre-established performance
goals.  Total bonus opportunities will be based on achievement of annual
targets.  The plan provides for quarterly payouts based on achievement of
quarterly targets, with 50% of the quarterly payouts (if any)  held back and
subject to the fiscal year end reconciliation of annual payout achievement. 
Performance goals under the plan will be: revenue growth, earnings per share,
operating profit (as a percentage of sales), and return on invested capital
targets at the Company level; and revenue growth, operating profit (as a
percentage of sales), profit after interest (as a percentage of sales),
inventory turnover and other business-specific business unit targets at the
business unit level for certain executives.  The plan allows awards to provide
for different metrics, target levels and weightings for different executives.

 

Under the annual incentive bonus plan, target award opportunities are set at
various percentages of base salary, which will be: 150% of base salary in the
case of the Chief Executive Officer; 125% of base salary in the case of the
Chief Financial Officer; and between 70% and 90% of base salary in the cases of
other officers.  Actual payout opportunities for each bonus component will range
from a threshold of 50% of target to a maximum of 300% of target (200% in the
cases of the CEO and CFO) based on achievement of the performance measures.  If
the Company or business unit fails to achieve the threshold level for any
performance measure, no payout is awarded for that measure.  For purposes of
determining achievement of award opportunities, the incentive bonus plan uses
adjusted, non-GAAP measures.

 

--------------------------------------------------------------------------------